


110 HR 6484 IH: To provide for a study of measures to achieve energy

U.S. House of Representatives
2008-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6484
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2008
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a study of measures to achieve energy
		  independence for the United States without adversely affecting the
		  environment.
	
	
		1.Energy independence
			 studyThe Secretary of Energy
			 shall enter into an arrangement with the National Academy of Sciences for a
			 study of what measures the United States can take, including what research
			 needs to be undertaken in the short, medium, and long term, in order to achieve
			 energy independence for the United States without adversely affecting the
			 environment. The Secretary shall, not later than 1 year after the date of
			 enactment of this Act, transmit to the Congress a report on the results of that
			 study.
		
